Citation Nr: 9924046	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  94-04 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a shrapnel wound of the left leg.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1964 to 
June 1968.  This appeal arises from a January 1993 rating 
decision of the Roanoke, Virginia, regional office (RO) which 
assigned a noncompensable disability evaluation for the 
residuals of a shrapnel wound of the left leg, after granting 
service connection for the same.  By a rating action dated in 
June 1997, the noncompensable evaluation assigned to the 
residuals of a shrapnel wound of the left leg was increased 
to 10 percent, effective July 1992.

On October 9, 1996, a hearing was held in Washington, D.C, 
before Barbara B. Copeland, who is a member of the Board of 
Veterans' Appeals (Board) rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1999).

This matter was Remanded by the undersigned in November 1996 
and May 1998 for the purpose of obtaining additional medical 
evidence, and it has been returned to the Board for appellate 
review.


FINDING OF FACT

The veteran's service-connected shrapnel wound of the left 
leg is manifested by no greater than a moderate injury to 
Muscle Group XII and severe neuritis of the internal 
saphenous nerve.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the residuals of a shrapnel wound of the left leg have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 3.321(b)(1), Part 4, to include §§ 4.1, 4.2, 4.10, 
4.40, 4.45 (1998), 4.56, 4.73, Diagnostic Code 5312 (as in 
effect prior and subsequent to July 3, 1997), 4.120, 4.124a, 
Diagnostic Codes 8527, 8627 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service medical records indicate that the veteran 
sustained a fragment wound to his left leg from enemy mortars 
in September 1967.  He was treated in the field and returned 
to duty.  There is no evidence of complaints or findings on 
the service discharge examination related to residuals of a 
shrapnel wound of the left leg.

In July 1992, the veteran filed a claim for service 
connection for the residuals of a shell fragment wound of the 
left leg.  He made no reference to post-service treatment of 
said residuals.

On VA examination in August 1992, the veteran stated that he 
had recently noticed an aching and numbness in the area of 
the shell fragment wound scar.  He was noted to have 
sustained a penetrating injury wound to the anterior tibial 
muscles immediately below the patella.  There was moderate 
tissue loss in a four-inch linear scar that extended from the 
bottom of his patella downward immediately below the patella 
on the anterior region of the left leg.  There was no loss of 
muscle substance or evidence of muscle herniation.  There was 
also no evidence of functional impairment, weakness, or 
diminished strength.  The scar was nontender and did not 
appear to be sensitive.

Based on these findings, the veteran was granted service 
connection for the residuals of a shrapnel wound of the left 
leg.  A noncompensable disability rating was assigned under 
Diagnostic Code 5312, Muscle Group XII.

The veteran was afforded a personal hearing before the 
undersigned in Washington, D.C., in October 1996.  He said he 
experienced numbness over the area of his shell fragment 
wound scar and a general weakness of the left leg muscle.  
With regard to this weakness, he described a difficulty with 
weight bearing and an inability to stand for prolonged 
periods.  He stated that he had seen his family physician for 
these complaints in 1994, and that he was given some pain 
medication.  However, he noted that he preferred to treat his 
leg pain with aspirin.  The veteran denied receiving any 
other treatment for his leg condition.  He felt the residuals 
of his shell fragment wound interfered with employment.  He 
said he had to sit frequently.  The veteran's wife added that 
she had noticed a progressive worsening of his condition.  
She said the veteran was no longer able to walk for prolonged 
periods of time.

The matter was Remanded by the Board in November 1996 for the 
purpose of obtaining additional medical evidence.  
Specifically, the RO was asked to schedule the veteran for a 
VA examination for the purpose of determining the severity of 
the muscle injury.  This was to include discussion as to 
whether there was functional loss of the left leg due to 
weakness, fatigability, incoordination or pain on movement.  
See 38 C.F.R. §§ 4.40 and 4.45 (1998); see also DeLuca v. 
Brown, 
8 Vet. App. 202 (1995).

In a letter dated in December 1996, the RO requested the 
veteran to submit all of his treatment records concerning his 
shell fragment wound.  This was to include any records from 
his family physician.

Medical records from J. Thomas Owens, M.D., and D. 
Christopher Young, M.D., dated from November 1996 to January 
1997 were associated with the claims folder.  In November 
1996, the veteran was seen for complaints pertaining to his 
left leg.  He said he incurred a shrapnel injury just below 
the left knee in Vietnam, and the area became sore when 
walking or when the weather changed.  On examination, there 
was no swelling, erythema, or warmth.  Some scarring inferior 
to the patellar of the left knee was observed.  However, the 
veteran retained a full range of motion of the knee.  There 
was no obvious muscle or bony abnormality.  The assessment 
was left lower extremity discomfort secondary to a previous 
shrapnel wound.

A report dated in January 1997 indicated that the veteran was 
examined due to his continued complaints of aching of the 
left leg with walking and weather changes.  He had a full 
range of motion of the left knee, ankle, and foot.  He had 
mild patellofemoral crepitus.  There was no joint line 
tenderness or effusion of the knee.  An examination of the 
pretibial region revealed an incision approximately one-and-
a-half inches long adjacent to the tibia in the proximal 
tibial shaft region.  Other than mild numbness adjacent to 
the incision, the veteran's neurovascular system was intact 
in the left lower extremity.  He had good strength in all 
motions of his leg.  X-rays of the leg were negative.  A 
subsequently performed bone scan was also normal.  The 
impression was that the veteran had some scar tissue 
secondary to his old shrapnel injury which limited his 
endurance and walking on his leg.

A March 1997 VA muscles and neurological examination 
indicated that the veteran had a full range of motion of the 
extremities.  Motor strength was five out of five throughout 
except for some "break-through or collapsing weakness" in 
the left dorsiflexors of the foot.  A slight left leg limp 
was also revealed on toe and heel performance.  
Neurologically, there appeared to be permanent anesthesia 
around the area of the entrance wound of the shrapnel.  The 
examiner opined that the veteran's collapsing weakness in the 
left tibial anterior muscle was probably due to soft tissue 
or mechanical injury to the left tibialis anterior muscle and 
the free nerve endings in that general vicinity.  However, an 
EMG performed in May 1997 was normal.

By a rating action dated in June 1997, a 10 percent 
disability rating was assigned for the residuals of a 
shrapnel wound of the left leg.  The RO found that the 
neurological manifestations of the shrapnel wound were 
analogous to severe paralysis or neuritis of the external 
cutaneous nerve of the thigh.  As such, the RO held that a 10 
percent evaluation was warranted under Diagnostic Code 8629, 
neuritis of the external cutaneous nerve of the thigh.  

The matter was Remanded a second time in May 1998.  The Board 
held that the March 1997 VA examination failed to clearly 
address the precepts of 38 C.F.R. 
§§ 4.40 and 4.45 (1998).  Another VA examination was 
requested.

On a VA muscles examination conducted in September 1998, the 
veteran was found to have a well-healed scar on the anterior 
aspect of the left proximal leg.  There was an area of 
"indentation" just lateral to the superior portion of the 
scar in which the examiner could fit his thumb.  There was 
also a degree of pitting when the anterior compartment thigh 
muscles were asked to contract.  This was a palpable defect 
within the fascia itself.  The veteran lacked 10 degrees of 
extension of the left knee, but flexion was full to 120 
degrees.  Ranges of motion of the left ankle consisted of 
dorsiflexion to 10 degrees, plantar flexion to 45 degrees, 
and full inversion and eversion.  There did not appear to be 
any appreciable weakness involving the musculature of the 
left lower extremity.  In this regard, the examiner indicated 
that he was unable to objectively quantitate whether the 
veteran would experience excessive fatigability or decreased 
range of motion due to his left lower extremity problems.  
The lower left extremity was also reported to be 
neurologically intact except for an area that was anesthetic 
just lateral to the scar.  The impression was status post 
shrapnel injury to the left pretibial area with scar, an area 
of anesthesia due to loss of innervation from a branch of the 
superficial saphenous nerve, and an area of what appears to 
be muscle herniation within the fascia of the anterior 
compartment.

The 10 percent disability rating assigned for the residuals 
of a shrapnel wound of the left leg was continued in October 
1998.  The RO determined that the evidence of record 
supported a 10 percent evaluation for severe neuritis of the 
internal saphenous nerve.  A higher evaluation for a 
moderately severe muscle disability was also found to be 
unwarranted.  The RO observed that the September 1998 VA 
muscle examination failed to contain findings of any 
appreciable weakness involving the musculatures of the left 
lower extremity.  Noting that the criteria for evaluating 
muscle injuries had been revised, and that said revisions 
went into effect in July 1997, the RO indicated that a higher 
evaluation for the residuals of a shrapnel wound of the left 
leg under said criteria was unwarranted.  The veteran was 
mailed a supplemental statement of the case that cited the 
old and new criteria used in evaluating muscle injuries.


II.  Analysis

The Board initially finds that the veteran has submitted a 
well-grounded, or plausible, claim. 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well-grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

The Board is also satisfied that all relevant facts have been 
properly developed.  Post-service medical records have been 
associated with the veteran's claims file and several VA 
examinations have been performed.  The Board finds the 
examinations were adequate concerning the issue at hand, and 
that there is no indication that there are other relevant 
records available that would support the veteran's claim.  
Therefore, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  Moreover, the 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must  
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity. 

Peripheral neurological conditions are to be rated with 
consideration of the site and character of the injury and of 
the relative impairment in motor function, trophic changes, 
or sensory disturbances.  38 C.F.R. § 4.120 (1998).  
Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
the injury to the nerve involved, with a maximum equal to 
severe, incomplete paralysis. If the injury is not 
characterized by organic changes, then the maximum rating 
would be moderate incomplete paralysis of the affected part.  
38 C.F.R. § 4.123 (1998).

The residuals of the veteran's shrapnel wound of the left leg 
are currently evaluated as 10 percent disabling under 
Diagnostic Code 8627, neuritis of the internal saphenous 
nerve.  This is the maximum rating assignable under this 
code.  Therefore, a higher rating under Diagnostic Code 8627 
is not assignable.

The Board has also considered the veteran's neurological 
complaints under Diagnostic Code 8527, paralysis of the 
internal saphenous nerve.  Under Diagnostic Code 8527, a 10 
percent disability rating may be assigned when there is 
severe or complete paralysis of the affected nerve.  There is 
no higher evaluation.

However, a higher evaluation is possible under Diagnostic 
Code 5312, injury to the anterior muscles of the leg.  In 
this regard, the Board first notes that the regulations 
pertaining to muscle injuries as set forth in 38 C.F.R. §§ 
4.55, 4.56 and 4.72 were revised effective July 3, 1997, 
subsequent to the filing of the veteran's claim.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless there is Congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1990); see also 
Fischer v. West, 11 Vet.App. 121 (1998).  The Board is thus 
obligated to analyze both sets of regulations and to evaluate 
the veteran's claim under the one most favorable to him.  The 
record reflects that the appellant was provided the amended 
regulations by the RO in evaluating his disability in the 
October 1998 supplemental statement of the case.

Prior to July 3, 1997, 38 C.F.R. § 4.56 provided that a 
slight disability of the muscle was a simple wound of muscle 
without debridement, infection, or effects of laceration.  
The service medical records would show a record of a wound of 
slight severity or relatively brief treatment and return to 
duty and healing with good functional results.  There would 
be no consistent complaints of cardinal symptoms of muscle 
injury or painful residuals.  Objectively, the medical 
evidence would show a slight injury to a muscle group 
manifested by a minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a), as in effect prior to July 
3, 1997.

A moderate disability of the muscles consisted of a through 
and through or deep penetrating wound of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
Objective findings of a moderate disability of the muscle 
were the following: linear or relatively small entrance and 
(if present) exit scars so situated as to indicate a 
relatively short track of the missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus; and definite weakness or fatigue 
in comparative tests.  38 C.F.R. § 4.56(b), as in effect 
prior to July 3, 1997.

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds.  
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there are indications on palpation of moderate loss 
of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved give 
positive evidence of marked or moderately severe loss.  38 
C.F.R. § 4.56(c), as in effect prior to July 3, 1997.

As revised, 38 C.F.R. § 4.56 now provides, in pertinent part, 
as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be  rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal. 

(b) A through-and-through injury with 
muscle damage shall be  evaluated as no 
less than a moderate injury for each 
group of muscles damaged. 

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement. 

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

(1) Slight disability of muscles-
(i) Type of injury. Simple wound  of 
muscle without debridement or infection. 
(ii) History and complaint. Service 
department record of superficial  wound 
with brief treatment and return to duty. 
Healing with good  functional results. No 
cardinal signs or symptoms of muscle 
disability  as defined in paragraph (c) 
of this section. 
(iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, 
or impaired tonus. No impairment of 
function or metallic fragments retained 
in muscle tissue. 

(2) Moderate disability of muscles-
(i) Type of injury. Through and  through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. 
(ii) History and complaint. Service 
department record or other  evidence of 
in-service treatment for the wound. 
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles. 
(iii) Objective findings. Entrance and 
(if present) exit scars,  small or 
linear, indicating short track of missile 
through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side. 

(3) Moderately severe disability of 
muscles-
(i) Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring. 
(ii) History and complaint. Service 
department record or other  evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. 
(iii) Objective findings. Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

38 C.F.R. § 4.56, as amended June 3, 1997.

Muscle Group XII consists of the anterior muscles of the leg, 
specifically including the tibialis anterior; long extensors 
of the toes; and peroneus tertius, the functions of which 
include dorsiflexion, extension of the toes and arch 
stabilization.  The aforementioned regulatory amendments 
included revision to 38 C.F.R. § 4.73, Diagnostic Code 5312.  
Such revisions were limited to the removal of "flexor 
digitorum longus," which does not belong in that group, and 
the addition of "extensor digitorum longus" and "extensor 
hallucis longus."

A noncompensable evaluation is assigned for a slight injury 
to Muscle Group XII.  A 10 percent evaluation is warranted 
for a moderate injury.  A 20 percent evaluation requires 
moderately severe injury.  38 C.F.R. § 4.73, Diagnostic Code 
5312.

As detailed above, the March 1997 and September 1998 VA 
examination reports indicated that the residuals of the 
veteran's shrapnel wound caused an injury and/or herniation 
to the left tibial anterior muscle.  While no inherent muscle 
weakness was found during the September 1998 examination, the 
March 1997 examination report indicated that the veteran's 
collapsing weakness of the left tibial anterior muscle was 
attributed to this muscle injury.  This weakness was also 
discussed in the records from the veteran's private 
physician.  Nevertheless, the weakness identified in these 
reports fails to conform to anything greater than a moderate 
disability of Muscle Group XII.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 provide that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  Moreover, under DeLuca v. Brown, at 206-07 (1995), 
the Board, in addition to applying schedular criteria, may 
consider granting a higher evaluation in cases in which 
functional loss due to pain is demonstrated, and pain on use 
is not contemplated in the relevant rating criteria.

Here, the veteran contends that he experiences pain and 
fatigue during periods of prolonged walking or standing 
and/or pain when the weather changes.  The Board has 
carefully considered the testimony of the veteran and his 
wife in this regard.  However, the Board points out that pain 
is encompassed by the relevant rating criteria shown in the 
requirements for moderate and moderately severe disability 
under 38 C.F.R. § 4.56.  Moreover, when asked to address the 
tenets of 38 C.F.R 
§§ 4.40 and 4.45, the September 1998 VA examiner stated that 
he was unable to objectively quantitate whether the veteran 
would experience excessive fatigability or decreased range of 
motion due to his left lower extremity problems.  The Board 
thus concludes under these circumstances that a disability 
evaluation in excess of 10 percent for the residuals of a 
shrapnel wound of the left leg is not warranted.  In so 
deciding, consideration has been given to assigning staged 
ratings; however, at no time during the period in question 
has the veteran shown disablement equivalent to that greater 
than the assigned rating.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board has also considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the residuals of the 
shrapnel wound of the left leg do not result in marked 
interference with employment or frequent periods of 
hospitalization, or otherwise present an exceptional or 
unusual disability picture.


ORDER

A rating in excess of 10 percent for the residuals of a 
shrapnel wound of the left leg is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 


